                                                                      cl-Ee s oFFlcEu.s.ojs'c COUR;
                                                                             ATRoo olc ,vA
                                                                                 FILED

                     IN THE UNITED STATESDISTRICT COURT                     JUN 2 1 2219
                    FO R TH E W ESTER N D ISTR ICT O F VIR G INIA Juuja c o
                                R O A NO K E DIW SIO N            BY: ., uo              %   ,
                                                                                 'fv cL: v
CHAD EVERETT BOW M AN.,                         CASE NO.7:19CV00356                  /

                    Plaintiff,
                                               M EM O R AN D U M O PIN IO N


W ARDEN PENTURI,c K ,                          By: H on.G len E.C onrad
                                               Senior U nited StatesD istrictJudge
                    D efendants.



       Chad EverettBowm an,a Virginia inm ate proceeding pro K ,Eled thiscivilrightsaction
                                                             .




ptlrsuantto 42 U.S.C.j 1983,claiming thatprison oftkials were deliberately indifferentto a
hazardouscondition and failed to provide adequate medicaltreatm entforpain caused by spina

bifidat Afterreview ofthe record,the courtconcludes thatthiscivilaction isappropdately

dismissedwithoutprejudiceforfailtlretostateaclaim.




      Bowman is confined at Pocahontas CorrectionalCenter (GTCC''), a prison facility
operatedbytheVirginiaDepartmentofCorrections(GçVDOC'').Heallegesthaton oraboutMay
7,2018,tlu'
          ee correctionaloo cers were discussing an inform alcomplaint Bowm an had filed

aboutbeing denied drinking waterwhile in Githe rec-yard.'' Compl.3,ECF N o.1. Speaking so

thatotherinmatescouldhearthem,these officerscalled Bowman <&a snitch,a lilajrand afag.''
Ldss Bowm an assertsthatinmateswho are so labeled areputin danger ofbeing beaten,robbed,
raped,oreven killed by otherinm ates. Bowman allegesthatbecause ofthe offcers'actions,he

hassuffered emotionaldistressmld soughtmentalhealthtreatment.
       Bowm an also alleges that he has had spina bifda since birth and suffers f'
                                                                                 rom nerve

dam age and other complications ofthis condition. For overten yearsbefore llis incarceration,

Bowm an had taken theprescription medicationsççNeurotin''and GtW ellbutren''to relievethepain

f'
 rom thedisease. ld.at4. W hen heentered theVDOC,çGthe medicalstaffand doctorsthatare

staffedin theprisonsbytheDOC,stopped gBowman'sqmedicationsand havenotasofthetime
ofthiscomplaintprescribed (himlwith anyothertypeofmedications''forhissymptoms. J#-.at
4.Bom nanstatesthatheçGsufferswith severepaineveryday.''Ld.us
       Bowman filed his j 1983 complaint in M ay 2019. The only defendants Bowman
identifes are the PCC warden,Dr.M ullins,and CarolYates. He isseeking m onetary dam ages

of$100,000.


                                             II.

       The court is required to dism iss any action or claim tiled by a prisoner against a

govem mental entity or oftk er if the court detennines that the action or claim is frivolous,

malicious,orfailsto state aclaim on which reliefmay begranted. 28 U.S.C.j 1915A(b)(1).
Section 1983 pennitsan aggrieved party to file a civilaction againsta person foractionstaken

undercolorofstate1aw thatviolated hisconstitutionalrights. Cooperv.Sheehan,735 F.3d 153,

158(4th Cir.2013).A complaintmustbedismissedifitdoesnotallegeGGenoughfactstostatea
claim to reliefthat is plausible on its face.'' BellAtl.Corp.v.Twombly,550 U.S.544,570

(2007).
       Bow m an's com plaint does not state a plausible claim against the defendants he has

identifed. Bowm an doesnotexplain who CarolYates is,nordoeshe describe any action that

Y ates,the w arden,orthe doctor hastaken,personally,thatviolated Bow m an's rights or harm ed


                                             2
him in any way. Bowm an apprently seeksto hold the warden vicariously liable forthe actions

of his subordinates at PCC. Vicarious liability for supervisory officials, also lcnown as

respondeatsuperior,doesnotapplyin j 1983cases,however.See,e.g.,Virmedgev.Gibbs,550
F.2d 926,928 (4th Cir.1977)(finding thattmder j 1983,Gtliability willonly lie where itis.
afsnnatively shown that the oftk ial charged acted personally in the deprivation of the

plaintiftl'sj rights''). M oreover,the warden and other nonmedicalpersonnelatPCC could
rightly rely on the m edicalexpertise of Bowm an's treating physician atPCC to determine the

appropriatecotlrse ofmedicalcare forllisspinabifdapain and othercomplications. SeeShnkka

v.Smith,71F.3d 162,167(4thCir.1995)(citationomitted).
        Only (tldjeliberateindifferencetoaninmate'sseriousmedicalneedsconstitutescrueland
tmusualpunishmenttmdertheEighth Amendment.''Jackson v.Lizhtsey,775F.3d 170,178(4th
Cir.2014). Thus,Bowman cnnnotstatea j1983 claim againstthedoctororany othermedical
staff m ember without explaining in the complaint when and how each individual knew of

Bowm an's m edicalneeds and whatactions each ofthem took orfailed to take in response to

those needs. Bowman's complaint does notprovide any inform ation abouthow or when his

defendants interacted with llim ,when and whatthey lenrned about his m edicalneeds,orhow

they,personally,caused violationsofhisconstitutionalrights. Thus,Bowman hasnotstated any

actionablej1983claim againstthem.lVinnedce,550F.2dat928.
       .Forthe stated reasons,the courtconcludes thatBom nan's subm issions do notstate any

claim upon which reliefcould be granted againstthe defendants he has sued. Therefore,the


           1Bowman'scomplaintisalso inconsistentwiththeFéderalRulesofCivilProceduregoverningjoinderof
claimsin onelawsuit. SeeFed.R.Civ.P.18,20.Hisclaimsthatofticers'comm entsputhim in dangeraretotally
tmrelatyd to hisclaims abouthis medicalcare and concern separate setsofpeople. Thus,ifBowman choosesto
reflehistwo claims,hemustraise them in two separate lawsuitsand provide specific detailsaboutactions each
defendanttook in violation ofhisrightsand when and where. Bom nan isalso advisedthatacivilcomolaintitself
muststatehisclaimsandthefactssupporting hisclaims,SeeFed.R.Civ.P.8,10.Hecannotexpectthedefendants
tocombthrough attachedexhibitstobuild thesequenceofrelevantfacts,ashehasdonehere.
                                                   3
courtwillsummarily dismisstheaction withoutprejudiceunderj 1915A(b)(1). An appropriate
orderwillenterthis day. Such a dism issalleavesBowman freeto refilehisclaim sin a new and

separatecivilaction ifhecan correctthedeficienciesdescribedinthisopinion andsubjecttothe
appliiablestamteoflimitations.

       The Clerk is directed to send copies ofthis mem orandum opinion and accom panying

orderto plaintiff.
       ENTER: This D ? day ofJune, 2019.


                                               SeniorUnited StatesDistrictJudge




                                           4
